                         IN THE UNITED STA TES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:21-MC-00003-M

CELESTE G. BROUGHTON,                              )
                                                   )
        Plaintiff,                                 )
                                                   )
                                                   )                      ORDER
V.
                                                   )
                                                   )
MR. & MRS. MITT AL, et al. ,                       )
                                                   )
        Defendants.                                )



       This matter comes before the court on a Memorandum and Recommendation issued by the

Honorable Robert B. Jones, Jr. with respect to an initial review of the Plaintiff's proposed

Complaint (DE 1-1) pursuant to 28 U .S.C. § 1915(e)(2)(B). Based on a prefiling injunction

governing the Plaintiff's filings, Magistrate Judge Jones recommends that this court deny the

Plaintiff leave to file the proposed Complaint. DE 3. On March 26, 2021 , Plaintiff filed a motion

seeking a three-day extension of time in which to file an objection to the recommendation. DE 6.

The court will grant Plaintiff's motion for good cause shown; as such, Plaintiff timely filed her

"Reply to Recommendation of Magistrate [Judge] Jones" on March 29, 2021. DE 7.

       A magistrate judge' s recommendation carries no presumptive weight. The court "may

accept, reject, or modify, in whole or in part, the . .. recommendation[] . . . receive further evidence

or recommit the matter to the magistrate judge with instructions." 28 U.S.C. § 636(b)(l); accord

Mathews v. Weber, 423 U.S. 261 , 271 (1976). The court "shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made." Id. § 636(b )(1 ).




            Case 5:21-mc-00003-M Document 8 Filed 09/21/21 Page 1 of 4
       The court notes first that Plaintiff makes no specific objection(s) to the report, except to

decry Judge Jones ' citations to case law supporting the dismissal of claims supported by

"delusional" factual allegations.    In his analysis, Judge Jones does not describe or refer to

Plaintiffs claims as "delusional" and, thus, the court will overrule this objection.

       Rather, Judge Jones bases his recommendation entirely on his perception that a prefiling

injunction prohibits the Plaintiff from filing the proposed Complaint. See DE 3. On October 21 ,

2019, the Honorable Margaret B. Seymour, sitting by designation in the Eastern District of North

Carolina (see DE 2), issued the following pre-filing injunction against the Plaintiff and co-plaintiff,

Robert B. Broughton, Jr.:

PLAINTIFFS ARE HEREBY ENJOINED FROM FILING ANY NEW ACTION OR OTHER
FILING IN THIS COURT RELATING TO ANY OF THE CLAIMS, THEORIES, OR
CIRCUMSTANCES RELATING TO THEIR PREVIOUSLY DISMISSED STATE AND
FEDERAL COURT ACTIONS UNLESS PLAINTIFFS HAVE OBTAINED PRIOR
AUTHORIZATION FROM A UNITED STATES DISTRICT JUDGE WHO HAS
DETERMINED THAT THE PROPOSED FILING COMPLIES WITH FED. R. CIV. P. 11 AND
IS NOT BASED ON THE CLAIMS THEORIES, OR CIRCUMSTANCES UNDERLYING
PRIOR STATE OR FEDERAL ACTIONS BROUGHT BY EITHER PLAINTIFF.

See Broughton v. Gregory, No. 5:19-CV-00066-S, DE 23 (E.D.N.C. October 2 1, 2019). Judge

Seymour granted the defendant' s request for an injunction after finding that "Plaintiffs' complaints

have reiterated prior claims that had been decided adversely to Plaintiffs; that many complaints

contain spurious allegations accusing members of the judiciary of fraud, conspiracy, fabricating

evidence, and other misconduct; that Plaintiffs have ignored prefiling injunctions filed in state

court; and that Plaintiffs' actions have unduly burdened the court and litigants." Id.; see also DE

18 (Judge Seymour lists the previous cases, claims, and allegations filed by Plaintiff).

       In light of this injunction, Magistrate Judge Jones recommends that this court deny Plaintiff

leave to file the proposed Complaint, asserting that the "complaint in the present case is based on


                                                  2

           Case 5:21-mc-00003-M Document 8 Filed 09/21/21 Page 2 of 4
the prior bankruptcy proceeding and destruction of Plaintiffs home," which were the subjects of

the 2019 (and other prior) litigation. DE 3. The court construes Plaintiffs "Reply" as an objection

to Judge Jones ' finding in this regard.

       Following review of the proposed pleading, recommendation, and objection, this court

finds Judge Jones is correct that the proposed Complaint contains allegations and claims raised in

prior proceedings and will adopt his recommendation to deny Plaintiff leave to file the proposed

Complaint (DE 1-1). A comparison of the 2019 Complaint and the 2021 Complaint reveal that

Plaintiff has named as Defendants in this case four of the five same persons/entities named in the

2019 action, describes the same factual background involving the bankruptcy proceeding before

Judge Reidinger and Wells Fargo's "decades-long scheme to confiscate plaintiffs entire estate,"

and asserts claims for violations of the Fourth, Fifth, and Fourteenth Amendments as well as RICO.

In fact, much of the 2021 Complaint is substantially similar, if not identical, to the 2019 Complaint.

Compare 2019 Complaint at 23-27 with 2021 Complaint at 28-32. While the 2021 Complaint lists

defendants and contains allegations not listed or contained in the 2019 Complaint, the fact that the

new pleading contains prior claims and allegations brings it within the scope of Judge Seymour' s

pre-filing injunction.

       Plaintiff notes in the proposed 2021 Complaint that, after she filed the 2019 action, she was

hospitalized with pneumonia and unable to "complete her paperwork for that case." DE 1-1 at 27

n.3. Plaintiff claims that Judge Seymour' s prefiling injunction is "invalid" because the case

"lacked service of summons" and, thus, the case was ''unlawful." Id. Plaintiff is incorrect. In

issuing the pre-filing injunction, Judge Seymour granted a motion by defendant Wells Fargo,

which, apparently, had received notice of the action and waived service of the summons and

complaint by responding to the operative pleading seeking dismissal based on Rule 12(b)(l) and



                                                  3

            Case 5:21-mc-00003-M Document 8 Filed 09/21/21 Page 3 of 4
Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 12(h)(l). The pre-filing

injunction issued in the 2019 action is not invalid.

         Like all other litigants, Plaintiff must comply with court orders and applicable substantive

and procedural court rules. See Lutfi v. Training Etc, Inc. , 787 F. App'x 190, 191 (4th Cir. 2019)

(citing Fed. R. Civ. P. 41(b) for the proposition that "a court may dismiss an action based on a

plaintiffs failure to comply with any order"); see also United States v. Beckton, 740 F.3d 303, 306

(4th Cir. 2014) (citing Faretta v. California, 422 U.S. 806, 834 n.46 (1975) (explaining that self-

representation is not a license to ignore "relevant rules of procedural and substantive law.")).

Based on Plaintiffs failure to comply with the pre-filing injunction,

        IT IS ORDERED that, for good cause shown, Plaintiffs motion seeking a three-day

extension of time in which to file an objection to the recommendation [DE 6] is GRANTED. The

court has considered Plaintiffs objection, OVERRULES it, and ADOPTS Magistrate Judge Jones'

recommendation. Plaintiff is DENIED leave to file the proposed Complaint [DE 1-1] and this

matter is DISMISSED WITHOUT PREJUDICE. The Clerk of the Court is directed to close this

case.


        SO ORDERED this
                                ~ day of September, 2021.
                               IC\




                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  4

            Case 5:21-mc-00003-M Document 8 Filed 09/21/21 Page 4 of 4
